               Case 1:20-cv-00338-JDP Document 15 Filed 11/16/20 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9                                          FRESNO DIVISION
10
                                      ) Case No.: 1:20-cv-00338-JDP
11   JONATHAN ANDREW DEGRAFFENREID, )
                                      ) STIPULATION FOR AN EXTENSION OF
12                Plaintiff,          ) TIME; ORDER
                                      )
13        vs.                         )
     ANDREW SAUL,                     )
14   Commissioner of Social Security, )
                                      )
15                                    )
                  Defendant.          )
16                                    )
17
18          Pending the Court’s approval, IT IS HEREBY STIPULATED, by and between the
19   parties, through their respective counsel of record, that the time for Defendant to respond to
20   Plaintiff’s Settlement Proposal be extended thirty (30) days from November 13, 2020 to
21   December 14, 2020. This is the Defendant’s first request for an extension. Defendant requests
22   this extension in order to consult with agency personnel on an issue that potentially affects the
23   suitability of this case for litigation. The parties further stipulate that the Court’s Scheduling
24   Order shall be modified accordingly.
25
26
27                                                  Respectfully submitted,
28
     Dated: November 10, 2020                       /s/ Jonathan O. Pena*


                                                       1
             Case 1:20-cv-00338-JDP Document 15 Filed 11/16/20 Page 2 of 3


                                        (*as authorized via e-mail on Nov. 10, 2020)
 1
                                        JONATHAN O. PENA
 2                                      Attorney for Plaintiff

 3   Dated: November 10, 2020           McGREGOR W. SCOTT
                                        United States Attorney
 4
                                        DEBORAH LEE STACHEL
 5                                      Regional Chief Counsel, Region IX
                                        Social Security Administration
 6
 7                                By:   /s/ Ellinor R. Coder
                                        ELLINOR R. CODER
 8                                      Special Assistant U.S. Attorney
 9                                      Attorneys for Defendant

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           2
                Case 1:20-cv-00338-JDP Document 15 Filed 11/16/20 Page 3 of 3



 1                                                 ORDER
 2            Pursuant to the parties’ stipulation, defendant shall have an extension, up to and including
 3   December 14, 2020, to respond to plaintiff’s settlement proposal.
 4
     IT IS SO ORDERED.
 5
 6
     Dated:      November 13, 2020
 7                                                         JEREMY D. PETERSON
 8                                                         UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       3
